United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               In the United States Court of Appeals
                                                              October 19, 2004
                        For the Fifth Circuit
                                                           Charles R. Fulbruge III
                     _________________________                     Clerk

                            No. 03-50924
                          Summary Calendar

                     _________________________

UNITED STATES OF AMERICA,

                                Plaintiff - Appellee,

SANDRA TEJADA; LORENA PAZ AGUILAR,

                                Defendants - Appellants.

                     _________________________

          Appeals from the United States District Court
                For the Western District of Texas
                   USDC No. EP-02-CR-1988-1-DB
                    _________________________

Before JOLLY, HIGGINBOTHAM, and WIENER, Circuit Judges.

PER CURIAM:*

     Sandra Tejada and Lorena Paz Aguilar challenge the

sufficiency of the evidence supporting their convictions for

conspiracy and for possession with intent to distribute a

controlled substance.   They contend that the evidence is

insufficient to show that they were aware that approximately 4.9

kilograms of cocaine were hidden beneath the dashboard of a

borrowed vehicle that they presented at the Desert Haven, Texas,


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                  1
Border Patrol checkpoint.

     In light of the value of the cocaine, the fact that Tejada

and Aguilar lied to law enforcement officials about the extent of

their contact with the borrowed vehicle, their nervousness, and

their implausible vacation plans, a rational jury could have

found beyond a reasonable doubt that the defendants knew that

there was cocaine hidden inside their vehicle.1

     Tejada and Aguilar also argue that the district court erred

by refusing to admit exculpatory hearsay testimony.   We find no

clear error in the district court’s determination that the

trustworthiness of the out-of-court statement was not adequately

corroborated and no abuse of discretion in the court’s decision

to exclude the testimony.2

     AFFIRMED.




     1
      See United States v. Runyon, 290 F.3d 223, 238 (5th Cir.),
cert. denied, 537 U.S. 888 (2002); United States v. Ramos-Garcia,
184 F.3d 463, 465-67 (5th Cir. 1999).
     2
      See United States v. Dean, 59 F.3d 1479, 1492 (5th Cir.
1995); United States v. L’Hoste, 640 F.2d 693, 696 (5th Cir. 1981).

                                2